Exhibit 10.1

 



EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

 

This EIGHTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

dated as of April 1. 2020 (this "Amendment") to the Loan and Security Agreement
dated as of August 17, 2016 (as amended by the First Amendment dated as of
December 12, 2016, the Second Amendment dated as of November 13, 2017 (including
the Allonge dated November 13, 2017 pursuant thereto to the Revolving Note and
the Term Note), the Third Amendment dated as of January 16, 2018, the Fourth
Amendment dated as of April 27, 2018, the Fifth Amendment dated as of November
14, 2018 and a Joinder Agreement dated as of November 20, 2018, the Sixth
Amendment dated as of November 6, 2019, the Seventh Amendment dated as of
December 17, 2019 and as it may be further amended, restated, supplemented,
modified or otherwise changed from time to time, the "Loan Agreement"), is by
and among Creative Realities, Inc., a Minnesota corporation (“CRI”), Creative
Realities, LLC, a Delaware limited liability company (“CRLLC”), Conexus World
Global, LLC, a Kentucky limited liability company (“Conexus”), and Allure Global
Solutions, Inc. a Georgia corporation (“Allure” and collectively referred to
together with CRI, CRLLC and Conexus as the “Borrower”), and Slipstream
Communications, LLC, an Anguillan limited liability company (the “Lender”). All
terms used herein that are defined in the Loan Agreement and not otherwise
defined herein shall have the respective meanings assigned to them in the Loan
Agreement.

 

WHEREAS, Borrower, Broadcast International, Inc., a Utah corporation (“BII”),
and the Lender are parties to the Loan Agreement, pursuant to which, inter alia,
as of the date hereof and immediately prior to the effectiveness of this
Amendment, the outstanding principal amount of the Term Loan is $3,000,000, and
immediately upon the effectiveness of this Amendment, as of April 1, 2020 the
outstanding principal amount of the Term Loan shall be $$3,020,000, the
outstanding principal amount of the Revolving Loan is $1,000,000, and
immediately upon the effectiveness of this Amendment, as of April 1, 2020 the
outstanding principal amount of the Revolving Loan shall be $1,006,666.67, the
outstanding principal amount of the Disbursed Escrow Loan is $264,000 and the
outstanding principal amount of the Special Loan is $2,009,961.84, and
immediately upon the effectiveness of this Amendment, as of April 1, 2020 the
outstanding principal amount of the Special Loan shall be $2,020,011.59;

 

WHEREAS, CRI has advised the Lender that BII has been dissolved; and

 

WHEREAS, Borrower has requested that the Lender amend the definition of Loan
Rate so as to reduce for a specified portion of time the percentage of interest
payable by the Borrower which is to be paid in cash, and to convert the portion
of the interest for the month of March, 2020 payable in cash into payment by the
issuance of PIK (SLPIK in the case of the Special Loan), and upon the terms and
subject to the conditions set forth in this Amendment, the Lender is willing to
agree to the foregoing.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Borrower and the Lender, intending to be legally bound, hereby agree as follows:

 

1.Amendments. The Loan Agreement is hereby amended as follows:

 





 

 

a)The second sentence of Section 3.3 is hereby amended by inserting immediately
after the phrase “As of the Closing Date, each Loan Document (other than the
First Amendment, as to which as of the First Amendment Effective Date and other
than the Second Amendment, as to which as of the Second Amendment Effective Date
and other than the Third Amendment, as to which as of the Third Amendment
Effective Date, and other than the Fourth Amendment, as to which as of the
Fourth Amendment Date, and other than the Fifth Amendment, as to which as of the
Fifth Amendment Effective Date, and other than the Joinder, as to which as of
November 20, 2018 and other than the Sixth Amendment, as to which as of the
Sixth Amendment Effective Date and other than the Seventh Amendment, as to which
as of the Seventh Amendment Effective Date” and immediately before the closing
of the parenthetical therein, the phrase “and other than the Eighth Amendment,
as to which as of the Eighth Amendment Effective Date”;

 

b)Schedule A is hereby amended by adding the following definitions, in
appropriate alphabetical order:

 

i)“’Eighth Amendment’ means the Eighth Amendment to Loan and Security Agreement
dated as of April 1, 2020, among Borrower and the Lender.”; and

 

ii)"’Eighth Amendment Effective Date” shall have the meaning specified therefor
in Section 3 of the Eighth Amendment.”.

c)Schedule A is hereby amended by:

i)amending the definition of Loan Documents by inserting immediately after the
phrase “and from and after the Seventh Amendment Effective Date, the Seventh
Amendment” the phrase “and from and after the Eighth Amendment Effective Date,
the Eighth Amendment”; and

ii)amending and restating the following definition so as so amended and restated
it reads in its entirety as follows:

“’Loan Rate’ means, (I) for periods between the Seventh Amendment Effective Date
and the Eighth Amendment Effective Date, with respect to the Term Loan and the
Revolving Loan, eight percent (8.0%) per annum; provided however at all times
when the aggregate outstanding principal amount of the Term Loan and the
Revolving Loan exceeds $4,100,000 then the Loan Rate shall be ten percent (10%),
of which eight percent (8%) shall be payable in cash and two percent (2%) shall
be paid by the issuance of and treated as additional principal of the Term Loan
(the “PIK”); provided, further, however, that the Loan Rate with respect to the
Disbursed Escrow Loan shall be zero percent (0%); and provided, further,
however, that the Loan Rate with respect to the Special Loan shall be eight
percent (8%) of which six percent (6%) shall be payable in cash and two percent
(2%) shall be paid by the issuance of and treated as additional principal of the
Special Loan (the “SLPIK”); provided, further, however, that notwithstanding
anything in the preceding provisions of this definition to the contrary, with
respect to interest which accrues in March 2020 and but for this proviso is to
be paid in cash, said interest shall be paid by the issuance of PIK in the case
of the Term Loan and the Revolving Loan; and (II) from and after the Eighth
Amendment Effective Date, with respect to (A) the Term Loan and the Revolving
Loan, ten percent (10%), all of which (i) from and after April 1, 2020 to
December 31, 2020, shall be paid by the issuance of PIK, and (ii) from and after
January 1, 2021 shall be payable in cash; (B) the Special Loan, ten percent
(10%), all of which from and after April 1, 2020 shall be paid by the issuance
of SLPIK; and (C) the Disbursed Escrow Loan, shall be zero percent (0%).” .

 

2

 

 



2.Representations and Warranties. Borrower hereby represents and warrants to
Lender as follows:

 

a)Representations and Warranties; No Event of Default. The representations and
warranties herein, in Article 3 of the Loan Agreement and in each other Loan
Document, certificate or other writing delivered by or on behalf of Borrower to
the Lender pursuant to this Amendment, the Loan Agreement or any other Loan
Document on or prior to the Eighth Amendment Effective Date (as defined below)
are true and correct in all material respects (except that such materiality
qualifier shall not be applied to any representations or warranties that already
are qualified or modified as to "materiality" or "Material Adverse Effect" in
the text thereof, which representations and warranties shall be true and correct
in all respects subject to such qualification) on and as of the Eighth Amendment
Effective Date as though made on and as of such date (unless such
representations or warranties (after taking into account this Amendment) are
stated to relate to an earlier date, in which case such representations and
warranties shall be true and correct on and as of such earlier date in all
material respects (except that such materiality qualifier shall not be
applicable to any representations or warranties that already are qualified or
modified as to "materiality" or "Material Adverse Effect" in the text thereof,
which representations and warranties shall be true and correct in all respects
subject to such qualification), and no Default or Event of Default has occurred
and is continuing as of the Eighth Amendment Effective Date or would result from
this Amendment becoming effective in accordance with its terms.

 

b)Authorization, Etc. The execution, delivery and performance by Borrower of
this Amendment and the other Loan Documents being executed concurrently
herewith, and the performance of the Loan Agreement, as amended hereby, and the
other Loan Documents, (i) have been duly authorized by all necessary action,
(ii) do not and will not contravene any of the governing documents of any
Borrower or any applicable Requirement of Law, (iii) do not and will not
contravene any Contractual Obligation binding on or otherwise affecting any
Borrower or any of its properties (except for those the conflict with which
could not reasonably be expected to result in a Material Adverse Effect), (iv)
do not and will not result in or require the creation of any Lien (other than
pursuant to any Loan Document) upon or with respect to any properties of any
Borrower, and (v) do not and will not result in any default, noncompliance,
suspension, revocation, impairment, forfeiture or non-renewal of any permit,
license, authorization or approval applicable to its operations or any of its
properties, except in each case to the extent that such default, noncompliance,
contravention, suspension, revocation, impairment, forfeiture or non-renewal
could not reasonably be expected to result in a Material Adverse Effect.

 

c)Enforceability of Loan Documents. This Amendment, the Loan Agreement as
amended by this Amendment, and each other Loan Document to which any Borrower is
or will be a party, when delivered hereunder, will be, a legal, valid and
binding obligation of such Person, enforceable against such Person in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws and by
general principles of equity.

 

 

3

 

 



3.Conditions to Effectiveness. This Amendment shall become effective only upon
satisfaction in full, in a manner reasonably satisfactory to the Lender and its
counsel, of the following conditions precedent (the first date upon which all
such conditions shall have been satisfied (or waived) being herein called the
"Eighth Amendment Effective Date"):

 

 

a)Representations and Warranties. The representations and warranties contained
in this Amendment and in Article 3 of the Loan Agreement and in each other Loan
Document, certificate or other document delivered to Lender pursuant to this
Amendment, the Loan Agreement or any other Loan Document on or prior to the
Eighth Amendment Effective Date are true and correct in all material respects
(except that such materiality qualifier shall not be applied to any
representations or warranties that already are qualified or modified as to
"materiality" or "Material Adverse Effect" in the text thereof (which
representations and warranties shall be true and correct in all respects subject
to such qualification), on and as of the Eighth Amendment Effective Date as
though made on and as of such date, except to the extent that any such
representation or warranty (after taking into account this Amendment) expressly
relates solely to an earlier date (in which case such representation or warranty
shall be true and correct on and as of such earlier date in all material
respects (except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
"materiality" or "Material Adverse Effect" in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) on and as of such earlier date).

 

b)No Default; Event of Default. No Default or Event of Default shall have
occurred and be continuing on the Eighth Amendment Effective Date or result from
this Amendment becoming effective in accordance with its terms.

 

c)Delivery of Documents. The Lender shall have received on or before the Eighth
Amendment Effective Date the following, each in form and substance reasonably
satisfactory to the Lender and, unless indicated otherwise, dated the Eighth
Amendment Effective Date:

 

i)this Amendment, duly executed by each Borrower; and

 

ii)a certificate of an authorized officer of each Borrower, certifying as to the
matters set forth in subsections (a) and (b) of this Section 3.

 

4.Continued Effectiveness of the Loan Agreement and Other Loan Documents. Each
Borrower hereby (i) confirms and agrees that the Loan Agreement and each other
Loan Document to which it is a party is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects except that on
and after the Eighth Amendment Effective Date all references in any such Loan
Document to "the Loan Agreement," the "Agreement," "thereto," "thereof,"
"thereunder" or words of like import referring to the Loan Agreement shall mean
the Loan Agreement as amended by this Amendment, and (ii) confirms and agrees
that to the extent that any Loan Document purports to assign or pledge to the
Lender, or to grant to the Lender a security interest in or Lien on, any
Collateral as security for the Obligations of any Borrower from time to time
existing in respect of the Loan Agreement (as amended hereby) and the other Loan
Documents, such pledge, assignment and/or grant of the security interest or Lien
is hereby ratified and confirmed in all respects. This Amendment does not and
shall not affect any of the obligations of any Borrower, other than as expressly
provided herein, including, without limitation, the Borrower's obligations to
repay the Loans in accordance with the terms of the Loan Agreement, or the
obligations of any Borrower under any Loan Document to which it is a party, all
of which obligations shall remain in full force and effect. Except as expressly
provided herein, the execution, delivery and effectiveness of this Amendment
shall not operate as a waiver of any right, power or remedy of the Lender under
the Loan Agreement or any other Loan Document, nor constitute a waiver of any
provision of the Loan Agreement or any other Loan Document.

 



4

 

 

5.Release. (a) Each Borrower hereby acknowledges and agrees that: (i) no
Borrower has any claim or cause of action against the Lender (or any of its
Affiliates or its or their officers, directors, employees, managers, members,
partner, shareholders, attorneys or consultants) in connection with the Loan
Documents and (ii) the Lender has heretofore properly performed and satisfied in
a timely manner all of its obligations to Borrower under the Loan Agreement and
the other Loan Documents that are required to have been performed on or prior to
the date hereof. Notwithstanding the foregoing, the Lender wishes (and Borrower
agrees) to eliminate any possibility that any past conditions, acts, omissions,
events or circumstances would impair or otherwise adversely affect any of the
Lender's rights, interests, security and/or remedies under the Loan Agreement
and the other Loan Documents. Accordingly, for and in consideration of the
agreements contained in this Amendment and other good and valuable
consideration, each Borrower (for itself and each other Borrower and the
successors, assigns, heirs and representatives of each of the foregoing)
(collectively, the "Releasors") does hereby fully, finally, unconditionally and
irrevocably release and forever discharge Lender and each of its Affiliates and
its and their managers, members, partners, officers, directors, employees,
shareholders attorneys and consultants in their capacities as or for the Lender
(collectively, the "Released Parties") from any and all debts, claims,
obligations, damages, costs, attorneys' fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done directly arising out of, connected with or
related to this Amendment, the Loan Agreement or any other Loan Document, or any
act, event or transaction related or attendant thereto, or the agreements of the
Lender contained therein, or the possession, use, operation or control of any of
the assets of any Borrower, or the making of any Loans or other Advances, or the
management of such Loans or Advances or the Collateral, in each case, solely to
the extent arising from any act, omission or thing whatsoever done or omitted to
be done on or prior to the Eighth Amendment Effective Date.

 

6.Miscellaneous.

 

a)Borrower will pay on demand all reasonable and documented out-of-pocket fees,
costs and expenses of the Lender, including, without limitation, fees, costs and
expenses of the Law Office of Andrew Ross, counsel to the Lender, in connection
with the structuring, preparation, negotiation, execution and delivery of this
Amendment and the transactions and all documents contemplated herein and
therein, and related transactions, and all documents with respect thereto.

 



5

 

 

b)Section and paragraph headings herein are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.

 

c)Borrower hereby acknowledges and agrees that this Amendment constitutes a
"Loan Document" under the Loan Agreement. Accordingly, it shall be an Event of
Default under the Loan Agreement if (i) any representation or warranty made by a
Borrower under or in connection with this Amendment shall have been incorrect in
any material respect when made, or (ii) any Borrower shall fail to perform or
observe any term, covenant or agreement contained in this Amendment.

 

d)All representations, warranties, acknowledgements, agreements and other
covenants of the Borrowers in this Amendment are made on a joint and several
basis and are made by each Borrower with respect to itself and all other
Borrowers.

 

e)Any provision of this Amendment that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

 

7.Covenant by Borrower. Borrower covenants and agrees that at any time upon the
request of Lender, Borrower will cause Wireless Ronin Technologies, Corp., a
Canadian company and subsidiary of CRI to become a party to the Agreement.

 

8.Counterparts. This Amendment may be entered into in any number of separate
counterparts by any one or more of the parties hereto, and all of said
counterparts taken together shall constitute one and the same instrument. Valid
and binding signatures to this Amendment may be delivered in original ink, by
facsimile or by email or other means of electronic transmission.

 

9.Governing Law. This Amendment and the obligations arising hereunder shall be
governed by, and construed and enforced in accordance with, the laws of the
State of New York applicable to contracts made and performed in such state,
without regard to the principles thereof regarding conflicts of laws.

 

10.Submission To Jurisdiction; Waiver Of Jury Trial.

 

a)BORROWER HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED
IN NEW YORK CITY, NEW YORK, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER AND THE LENDER PERTAINING TO
THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATED TO THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS; PROVIDED,
HOWEVER, THAT NOTHING IN THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE THE LENDER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON
THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE LENDER. BORROWER EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS.

 



6

 

 

b)THE PARTIES HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR
PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE BETWEEN LENDER AND BORROWER ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AMENDMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR
THERETO.

Remainder of page intentionally left blank

 

 

 

 



7

 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date set forth on the first page hereof.

 



BORROWER:   LENDER:               CREATIVE REALITIES, INC.   SLIPSTREAM
COMMUNICATIONS, LLC   CREATIVE REALITIES, LLC         CONEXUS WORLD GLOBAL, LLC
        ALLURE GLOBAL SOLUTIONS, INC.                     By:   /s/ Richard C.
Mills   By:   /s/ Brian Friedman     Richard C. Mills   Name:   Brian Friedman  
            Title:   Chief Executive Officer   Title:   General Counsel &
Secretary               Address for Notice (for all Borrowers):   Address for
Notice:   Creative Realities, Inc.   850 3rd Avenue, 18th Floor  
Attention:  Chief Financial Officer   New York, NY 10022   13100 Magisterial
Drive, Ste 100   Attn: Mr. Brian Friedman   Louisville, KY 40223                
   

 

  

Signature Page to Eighth Amendment to Loan and Security Agreement

 

 

 





